SUMMARY ORDER
THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on *18the 28rd day of January, Two Thousand and Three.
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.
Plaintiff-appellant Capitol Center LLC, (“Capitol”) appeals the October 31, 2001 judgment of the U.S. District Court for the District of Connecticut (Stefan R. Under-hill, Judge), granting summary judgment to defendants-appellees on Capitol’s claim that the Keeper of the National Register of Historic Places erred when she denied its petition to remove the Register listing of the High Street Historic District (“the District”) which includes the Capitol Building, located at 402-418 Asylum Street, Hartford Connecticut.
This court reviews grants of summary judgment de novo. See Weinstock v. Columbia Univ., 224 F.3d 33, 40 (2d Cir. 2000). Summary judgment is appropriate only when there are no genuine issues of material fact and the movant is entitled to judgment as a matter of law. Fed. R.Civ.P. 56©). Additionally, this case is brought under the Administrative Procedures Act, 5 U.S.C. § 701 et seq., (“APA”) and “[u]nder the APA, a federal court may set aside an agency’s findings, conclusions or actions only if they are ‘arbitrary, capricious, an abuse of discretion, ... otherwise not in accordance with the law,’ or ‘unsupported by substantial evidence.’ 5 U.S.C. §§ 706(2)(A) and (E).” Supreme Oil Co. v. Metropolitan Transp. Auth., 157 F.3d 148, 151 (2d Cir.1998) (per curiam). This court reviews the district court’s grant of summary judgment de novo, giving the same deference to the agency decision that the district court owed.
On appeal, Capitol argues that its petition to remove the District from the Register of Historic Places should have been granted by the Keeper because the District does not meet the necessary criteria, that the procedure by which the District was listed was fatally flawed because of a second building owner’s untimely objection, that the Keeper’s decision was inadequate to permit judicial review and that the district court erred in its denial of Capitol’s request for discovery. We affirm for substantially the same reasons as were set forth by the district court.
The judgment of the district court is AFFIRMED.